DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment of the specification filed 10/1/2020.

Note
Paragraph [0098] of the original specification (SPEC 10/1/2020) was not deleted in the marked up copy (REM 10/1/2020) and it was not present in the substitute specification (SPEC 10/1/2020) either.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amendment the substitute specification to include a new paragraph [0110] after paragraph [0109].

[0110]	
1a to 1d 	Communication line 
2a to 2e 	ECU 
2A, 2B		On-board system 
5		53 	Wireless communication device 
4 	Connector 
8 	Diagnostic tool 
8a 	Communication cable 
9 	Server device 
10		1010 	Gateway (on-board update device) 
11 	Processing unit 
11a 	Update process unit
11b 	Version information acquisition unit
11c 	Update execution determination unit (execution determination unit) 
15		1511d 	Relay processing unit 
12 	Storage unit 
12a 	Program 
12b Version correspondence information 
13a, 13b 	Communication unit (in-vehicle communication unit) 
20		2013c, 13d 	Communication unit (external communication unit) 
21 	Processing unit 
21a 	Update information receiving unit 
21b 	Update process unit 
22 	Storage unit 
25		2522a 	Program 
23 	Communication unit 
100 	On-board update system 
101 	Storage medium

Examiner’s Statement of Reasons for Allowance
Claims 1 and 3-11 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claims 1, 7 and 8.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach or render the claimed invention obvious.  More specifically, the cited prior arts do not teach the following features as cited in the independent claim 1, when taken in the context of the claim as a whole:
“wherein the version information includes a system version assigned to an on-board system including, as one group, a plurality of on-board devices that operate together, and device versions that are respectively assigned to the on-board devices, the on-board update device comprises a storage unit configured to store a correspondence relationship between the system version and the device versions, and if a plurality of update programs are used to update on-board devices included in different on-board systems, the execution determination unit determines that it is possible to perform update processes using the plurality of update programs”
Independent claims 7 and 8 recite similar limitations and concepts and are allowed for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191